         Case 4:21-po-05042-JTJ Document 5 Filed 01/07/21 Page 1 of 1
                                                            11/2/2020




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                 VIOLATION:
                                           9711275
             Plaintiff,                    Location Code: M13

       vs.                                 ORDER

 ASHISH BHATIA,

             Defendant.


      Based upon the United States’ motion to accept the defendant’s payment of

a $150 fine and $30 processing fee for violation 9711275 (for a total of $180), and

for good cause shown, IT IS ORDERED that the $180 fine paid by the defendant is

accepted as a full adjudication of violation 9711275.

      IT IS FURTHER ORDERED that the initial appearance scheduled for

December 10, 2020, is VACATED.

      DATED this ___
                  2 day of November, 2020.


                                      ____________________________
                                      John T. Johnston
                                      United States Magistrate Judge
